Case: 18-40815       Document: 00514977207         Page: 1     Date Filed: 05/30/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit

                                                                                  FILED
                                     No. 18-40815                             May 30, 2019
                                   Summary Calendar
                                                                             Lyle W. Cayce
                                                                                  Clerk
MASON JAMES,

                                                  Plaintiff - Appellant

v.

TERESA A. ANDERSON; HAZEL J. ENGLISH; A. WALKER; FRANCISCO
VILLAEGAS,

                                                  Defendants - Appellees


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 9:17-CV-160


Before BARKSDALE, DENNIS, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Mason James, Texas prisoner # 670604, appeals the district court’s
dismissal of his 42 U.S.C. § 1983 complaint against several prison employees.
On at least three prior occasions while incarcerated, James has filed an action
or appeal in a court of the United States that was dismissed as frivolous,
malicious, or for failure to state a claim upon which relief may be granted. See,



       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
    Case: 18-40815      Document: 00514977207      Page: 2    Date Filed: 05/30/2019


                                   No. 18-40815

e.g., James v. Fank, 784 F. App’x 246 (5th Cir. 2018) (noting James was subject
to the three-strikes bar); James v. Hoel, No. 7:02-CV-239 (N.D. Tex. Nov. 15,
2002); James v. Hart, No. 7:02-CV-192 (N.D. Tex. Sep. 23, 2002). Therefore,
he is barred from proceeding in forma pauperis (IFP) in any civil action or
appeal filed while he is incarcerated or detained in any facility, unless he is
under imminent danger of serious physical injury. See 28 U.S.C. § 1915(g).
         James totally failed in district court (and in his brief here made only
conclusory assertions) to show that he is under the requisite imminent danger
of serious physical injury.     Therefore, the magistrate judge improvidently
granted him leave to proceed IFP on appeal. See, e.g., Cloud v. Stotts, 455 F.
App’x 534, 535 (5th Cir. 2011).
         Accordingly, James’ IFP status is decertified, and his appeal is
dismissed. Should he wish to reinstate his appeal, James has 30 days from the
date of this opinion to pay the full appellate filing fee to the clerk of the district
court.
         IFP DECERTIFIED; 28 U.S.C. § 1915(g) BAR IMPOSED; APPEAL
DISMISSED.




                                          2